
	

113 S1191 IS: Better Buildings Act of 2013
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1191
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Mr. Bennet (for himself
			 and Ms. Ayotte) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To facilitate better alignment, cooperation, and best
		  practices between commercial real estate landlords and tenants regarding energy
		  efficiency in buildings, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Better Buildings Act of
			 2013.
		2.Separate spaces
			 with high-performance energy efficiency measuresSubtitle B of title IV of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17081 et seq.) is amended by
			 adding at the end the following:
			
				424.Separate
				spaces with high-performance energy efficiency measures
					(a)DefinitionsIn
				this section:
						(1)High-performance
				energy efficiency measureThe term high-performance energy
				efficiency measure means a technology, product, or practice that will
				result in substantial operational cost savings by reducing energy consumption
				and utility costs.
						(2)Separate
				spacesThe term separate spaces means areas within a
				commercial building that are leased or otherwise occupied by a tenant or other
				occupant for a period of time pursuant to the terms of a written
				agreement.
						(b)Study
						(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary, acting through the Assistant Secretary of Energy
				Efficiency and Renewable Energy, shall complete a study on the feasibility
				of—
							(A)significantly
				improving energy efficiency in commercial buildings through the design and
				construction, by owners and tenants, of separate spaces with high-performance
				energy efficiency measures; and
							(B)encouraging
				owners and tenants to implement high-performance energy efficiency measures in
				separate spaces.
							(2)ScopeThe
				study shall, at a minimum, include—
							(A)descriptions
				of—
								(i)high-performance
				energy efficiency measures that should be considered as part of the initial
				design and construction of separate spaces;
								(ii)processes that
				owners, tenants, architects, and engineers may replicate when designing and
				constructing separate spaces with high-performance energy efficiency
				measures;
								(iii)standards and
				best practices to achieve appropriate energy intensities for lighting, plug
				loads, pipe loads, heating, cooling, cooking, laundry, and other systems to
				satisfy the needs of the commercial building tenant;
								(iv)return on
				investment and payback analyses of the incremental cost and projected energy
				savings of the proposed set of high-performance energy efficiency measures,
				including consideration of tax and other available incentives;
								(v)models and
				simulation methods that predict the quantity of energy used by separate spaces
				with high-performance energy efficiency measures and that compare that
				predicted quantity to the quantity of energy used by separate spaces without
				high-performance energy efficiency measures but that otherwise comply with
				applicable building code requirements;
								(vi)measurement and
				verification platforms demonstrating actual energy use of high-performance
				energy efficiency measures installed in separate spaces, and whether the
				measures generate the savings intended in the initial design and construction
				of the separate spaces;
								(vii)best practices
				that encourage an integrated approach to designing and constructing separate
				spaces to perform at optimum energy efficiency in conjunction with the central
				systems of a commercial building; and
								(viii)any impact on
				employment resulting from the design and construction of separate spaces with
				high-performance energy efficiency measures; and
								(B)case studies
				reporting economic and energy saving returns in the design and construction of
				separate spaces with high-performance energy efficiency measures.
							(3)Public
				participationNot later than 90 days after the date of enactment
				of this section, the Secretary shall publish a notice in the Federal Register
				requesting public comments regarding effective methods, measures, and practices
				for the design and construction of separate spaces with high-performance energy
				efficiency measures.
						(4)PublicationThe
				Secretary shall publish the study on the website of the Department of
				Energy.
						.
		3.Tenant star
			 programSubtitle B of title IV
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17081 et seq.)
			 (as amended by section 2) is amended by adding at the end the following:
			
				425.Tenant star
				program
					(a)DefinitionsIn
				this section:
						(1)High-performance
				energy efficiency measureThe term high-performance energy
				efficiency measure has the meaning given the term in section 424.
						(2)Separate
				spacesThe term separate spaces has the meaning
				given the term in section 424.
						(b)Tenant
				starThe Administrator of the Environmental Protection Agency and
				the Secretary shall develop a voluntary program within the Energy Star program
				established by section 324A of the Energy Policy and Conservation Act (42
				U.S.C. 6294a), which may be known as Tenant Star, to promote energy efficiency
				in separate spaces leased by tenants or otherwise occupied within commercial
				buildings.
					(c)AgreementsResponsibilities
				under the program developed under subsection (b) shall be divided between the
				Secretary and the Administrator of the Environmental Protection Agency in
				accordance with the terms of applicable agreements between the Secretary and
				the Administrator.
					(d)Expanding
				survey dataThe Secretary, acting through the Administrator of
				the Energy Information Administration, shall—
						(1)collect, through
				each Commercial Building Energy Consumption Survey of the Energy Information
				Administration that is conducted after the date of enactment of this section,
				data on—
							(A)categories of
				building occupancy that are known to consume significant quantities of energy,
				such as occupancy by law firms, data centers, trading floors, restaurants,
				retail outlets, and financial services firms; and
							(B)other aspects of
				the property, building operation, or building occupancy determined by the
				Administrator of the Energy Information Administration, in consultation with
				the Administrator of the Environmental Protection Agency, to be relevant in
				lowering energy consumption; and
							(2)make data
				collected under paragraph (1) available to the public in aggregated form and
				provide the data, and any associated results, to the Administrator of the
				Environmental Protection Agency for use in accordance with subsection
				(e).
						(e)Recognition of
				owners and tenants
						(1)Occupancy-based
				recognitionNot later than 1 year after the date on which the
				data described in subsection (d) is received, the Secretary and the
				Administrator of the Environmental Protection Agency shall, following an
				opportunity for public notice and comment—
							(A)in a manner
				similar to the Energy Star rating system for commercial buildings, develop
				voluntary policies and procedures to recognize tenants that voluntarily achieve
				high levels of energy efficiency in separate spaces;
							(B)establish
				building occupancy categories eligible for Tenant Star recognition based on the
				data collected under subsection (d)(1) and any associated results; and
							(C)consider other
				forms of recognition for commercial building tenants or other occupants that
				lower energy consumption in separate spaces.
							(2)Design- and
				construction-based recognitionAfter the study required under
				section 424(b) is completed and following an opportunity for public notice and
				comment, the Administrator of the Environmental Protection and the Secretary
				may develop a voluntary program to recognize commercial building owners and
				tenants that use high-performance energy efficiency measures in the design and
				construction of separate spaces.
						(f)Effect on
				climate changeFor purposes of this section, the impact on
				climate change shall not be a factor in determining the energy efficiency of
				commercial building
				tenants.
					.
		
